In an action to enjoin defendant from procuring depositions for use in an Arizona divorce action, plaintiff appeals from a resettled order granting defendant’s motion for leave to serve an amended answer in this action and denying plaintiff’s cross motion for leave to discontinue this action. Defendant appeals from an order denying her motion for certain counsel fees and printing disbursements. Orders affirmed, with $10 costs and disbursements to each appellant. No opinion. Adel, Acting P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ., concur.